DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in view of the amendment filed 30 June 2022, with respect to the rejection(s) of claim(s) 1-12 have been fully considered but they are not persuasive.
Turning to the rejection(s) of the claims under 35 U.S.C. § 102, it is noted that the terminology in a pending application's claims is to be given its broadest reasonable
interpretation (In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989))
and limitations from a pending application's specification will not be read into the claims
(Sjolund v. Musland, 847 F.2d 1573, 1581-82, 6 USPQ2d 2020, 2027 (Fed. Cir. 1988)). 
Anticipation under 35 U.S.C. § 102 is established only when a single prior art
reference discloses, either expressly or under the principles of inherency, each and
every element of a claimed invention.  See Constant v. Advanced Micro-Devices. Inc.,
848 F.2d 1560, 1570, 7 USPQ2d 1057, 1064 (Fed. Cir.), cert. denied, 488 U.S. 892
(1988); RCA Corp. v. Applied Digital Data Sys., Inc., 730 F.2d 1440, 1444, 221 USPQ
385, 388 (Fed. Cir. 1984).  Moreover, anticipation by a prior art reference does not
require either the inventive concept of the claimed subject matter or the recognition of
properties that are inherently possessed by the prior art reference.  Verdegaal Brothers
Inc. v. Union Oil co. of California, 814 F.2d 628, 633, 2 USPQ2d 1051, 1054 (Fed. Cir.
1987), cert. denied, 484 U.S. 827 (1987).  A prior art reference anticipates the subject
matter of a claim when that reference discloses each and every element set forth in the 
claim (In re Paulsen, 30 F.3d 1475, 1478-79, 31 USPQ2d 1671, 1673 (Fed. Cir. 1994)
and In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990));
however, the law of anticipation does not require that the reference teach what
Applicant is claiming, but only that the claims "read on” something disclosed in the
reference.  Kalman v. Kimberly-Clark Corp., 713 F.2d 760, 772, 218 USPQ 781, 789
(Fed. Cir. 1983), cert. denied, 465 U.S. 1026 (1984) (and overruled in part on another
issue), SRI Intel v. Matsushita Elec. Corp. Of Am., 775 F.2d 1107, 1118, 227 USPQ
577, 583 (Fed. Cir. 1985).  Also, a reference anticipates a claim if it discloses the
claimed invention such that a skilled artisan could take its teachings in combination with
his own knowledge of the particular art and be in possession of the invention.  See In re
Graves, 69 F.3d 1147, 1152, 36 USPQ2d 1697, 1701 (Fed. Cir. 1995), cert. denied, 116 S.Ct. 1362 (1996), quoting from In re LeGrice, 301 F.2d 929, 936, 133 USPQ 365, 372 (CCPA 1962).
Regarding the § 102 rejection over LEE, Applicant argues newly amended claim 1, Applicant alleges that Examiner “appears to equate a ‘center of [Lee’s] back plate 46’ to the claimed reinforcement portion” and argues that “the center of Lee’s back 46 is not ‘disposed at a position adjacent to the first recess portion and radially outside the central shaft’, as claimed.”  Examiner strongly disagrees. 
Initially, it is noted that literally all elements of LEE’s back plate 46 lie radially outside the central shaft absent the circular central shaft, as readily evidenced by Fig. 3 showing the circular center as the central shaft and all other structures located radially outside the central shaft, including all portions of the coupling portion 50 and first recess portion (portion with holes 45 located adjacent coupling portion 50).  Additionally, it appears Applicant has misconstrued Examiner’s interpretation of the back plate in LEE.  The central portion of LEE’s back plate 46 is clearly disposed at a position adjacent to the first recess portion AND radially outward from the innermost circular portion representative of the central shaft (this can readily be seen on the back plate 46 in Fig. 2 as well as Fig. 3, where the first recess portion is clearly “adjacent” to all portions of coupling portion 50 that extend in the first direction towards the tub opening).  Note the reinforcement portion of LEE (central portions of coupling portion 50), located radially outside the central shaft, protrude from the coupling portion in the first direction at the central portion of coupling portion 50 relative to the radially outward portions as can be readily seen in Fig. 1 (note that central portions of coupling portion 50 protrude more towards the opening of the tub in a first direction as the coupling portion extends radially inward and toward the central shaft in Fig. 1).  Therefore, the position is taken that LEE reads on the invention as claimed. 
Regarding the § 103 rejection of LEE and AHN, Applicant argues that the ribs of AHN “do not appear to ‘protrude[] from the coupling portion in the first direction,’ as claimed.”  In response to applicant's argument of bodily incorporation of the ribs of AHN, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, AHN clearly teaches the use of reinforcing ribs that protrude in a first direction towards a tub opening as claimed.  Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, the position is maintained that providing the known reinforcement ribs of AHN onto the coupling portion LEE would produce the same and predictable reinforcement results.  Applicant is silent with respect to any patentability arguments for the claimed reinforcement portion, and no such patentability is readily apparent based on the current record.
In conclusion, Applicant’s attack on the teachings of the cited references without any arguments directed to patentability of the claims is unpersuasive and the rejections are maintained for reasons of record.  Thus, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a central shaft that passes through the spider and extends toward a center of the drum back plate” as recited in claim 1 and as described in the specification.  Reference numeral 205 recites a “central shaft” but the only shaft that appears to be present is shaft 600 shown in Figs. 2-3.  Note also that none of Applicant’s Figures show any shaft passing through the spider as currently claimed.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
, 
Claims 1-12 and 21-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding amended claim 1, the recitation of “a central shaft that passes through the spider” is new matter.  The original disclosure as filed describes a central shaft 205 (only shown in an incomplete description on drum back 200 in Fig. 4) as well as a shaft 600 that couples to spider 300 (see, e.g., Figs. 2-3).  
Regarding new claim 22, the recitation “the inner portion of the coupling portion receives an end of the center shaft” is new matter.  As can be clearly shown in Applicant’s Fig. 2, the shaft does not contact the coupling portion but rather only the spider.  Clarification and correction are required.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of a “central shaft” passing through the spider (300) is unclear.  The original disclosure merely shows a surface of drum back 200 as a “central shaft” (see reference 205 in Fig. 4 and not numbered element at center of drum back 200 in Fig. 6), as well as a “shaft” (600) that appears to couple to the spider (300) but not pass through (see, e.g., Figs. 2-3).  Thus, it is unclear which shaft is being recited in the claim, and unclear how the shaft “passes through the spider” since neither shaft 205 nor 600 appear to perform this function.  Clarification and correction is required as to which shaft is being claimed and what is meant by the shaft “passes through the spider”. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-6, 10-12, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0252252 to LEE et al. (“LEE”).
Regarding claims 1, 4-6, and 10-12, LEE discloses a washing machine comprising:
a drum (30) that defines an opening (43) configured to receive laundry;
a drum back plate (46) that is coupled to the drum and covers a back surface of the drum; and
a spider (32) coupled to the drum back plate and configured to transfer rotational force to the drum,
wherein the drum back plate comprises:
a coupling portion (recess 50 housing spider 32) that protrudes from a first base surface of the drum back plate in a first direction toward the opening and has a shape corresponding to the spider, the spider being coupled to a portion of a second base surface of the drum back plate corresponding to the coupling portion (see Fig. 2 and ¶ [0039]),
a first recess portion (note portion with holes 45 adjacent coupling portion 50 in Figs. 1-3) that is defined at the first base surface and recessed relative to the coupling portion in a second direction opposite to the first direction, the first recess portion being defined at a position facing a side of the spider (see Figs. 2-4 and ¶ [0040]), and
a reinforcement portion that protrudes from the coupling portion in the first direction and is disposed at a position adjacent to the first recess portion (note center of back plate 46 and coupling portion 50 in Figs. 1-3 which is recessed more than the remaining portion of coupling portion 50 and reads on a reinforcement portion),
wherein the first recess portion comprises a plurality of first recess portions partitioned by the coupling portion (note three recess portions formed by coupling portion 50 in Figs. 1-3), and
wherein the reinforcement portion is disposed between two of the plurality of first recess portions (note reinforcement portion at center of back plate 46 is between any two of the three recess portions in Figs. 2-3),
wherein a cross section of the reinforcement portion has an arc shape that extends from the first base surface of the drum back plate (see, e.g., Figs. 1-3),
wherein the reinforcement portion radially extends toward a circumferential surface of the drum back plate (see, e.g., Figs. 1-3), and wherein a width of the reinforcement portion varies based on a radial position of the reinforcement portion (see, e.g., Figs. 2-3),
wherein the drum back plate is a one-piece body made of a base sheet having a plate shape (note one-piece configuration in Figures; also note recess formed by a press working in ¶ [0039]),
wherein the base sheet is a press-molded plate (note recess formed by a press working in ¶ [0039]),
wherein the first base surface and the second base surface are simultaneously press-molded surfaces (product-by-process claim, the same structure being formed by any press molding process; note simultaneous pressing is a conventional type of press working),
wherein the reinforcement portion (central portion of 50 outside of central circle representative of shaft 33 in Figs. 1-3) is disposed radially outside a central region (circle representing shaft 33 in Figs. 1-3 of the first base surface of the drum back plate, the central region having a first radius from the central shaft (central circle in Figs. 1-3 has said radius),

wherein the coupling portion comprises an inner portion disposed radially inside the first radius (central circle above) and an outer portion disposed radially outside the first radius (all portions radially outside said central circle above), the inner portion protruding in the first direction relative to the outer portion (note the central-most portions of coupling portion 50 protrude in the first direction, the innermost portions protruding more than the outer portions, as can be seen in Fig. 1), and
wherein the reinforcement portion protrudes and extends from a surface of the outer portion of the coupling portion in the first direction (note portions of coupling portion 50 between the central inner portion with the shaft radius and the radially outward outer portion in Fig. 1; also note all portions of coupling portion 50 protrude more toward the first direction as the coupling portion extends inward towards the center, as clearly shown in Fig. 1),
wherein the inner portion of the coupling portion receives an end of the center shaft (as best understood in light of the new matter and indefinite rejections above, the configuration of LEE reads on the claim given the near exact coupling portion and shaft configuration of Fig. 1 of LEE and Fig. 2 of Applicant).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of US 2005/0229651 to AHN.
The primary position of Examiner is that claims 1, 4-6, 10-12, and 21-22 above are anticipated by LEE as the raised central portion of back plate 46 and coupling portion 50 being readable on the claimed reinforcement portion.  Even if assuming, arguendo, that one were to interpret the claimed reinforcement portion as not reading on LEE, it is old and known in the art to provide a back plate with reinforcement portions protruding therefrom.  For instance, AHN teaches use of raised ribs 337a,337b on the back plate of a washing machine drum for purposes of reinforcement (see, e.g., AHN at Figs. 6-13 and ¶ [0050]-[0058]).
Therefore, the position is taken that it would have been obvious at the time of effective filing to provide the coupling portion of LEE with the reinforcement ribs taught on the back plate of the washing drum in AHN to yield the same and predictable results of providing structural reinforcement to the rear wall of a washing machine drum. 
Regarding claim 2, LEE further teaches wherein the coupling portion comprises: a first surface that radially extends from a center portion of the drum back plate (see, e.g., Figs. 1-3); and a second surface that radially extends from the first surface to a circumferential surface of the drum back plate, the first surface being inclined with respect to the second surface (see, e.g., Fig. 1 showing such configuration) but LEE does not teach wherein the reinforcement portion is disposed at the second surface of the coupling portion.  However, the combination of LEE and AHN above would result in providing the reinforcement ribs of AHN at the second surface of the coupling portion, or at the very least the combination could be achieved by a simple rearrangement or relocation of the reinforcement ribs.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the radially outward reinforcement ribs of AHN onto another radially outward location such as the claimed second surface of the coupling portion of LEE to achieve the same and predictable results, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04 regarding Obviousness and Rearrangement of Parts.
Regarding claim 3, LEE discloses the drum back place further comprising a second recess portion (52,53,54) defined at the surface of the coupling portion and recessed in the second direction relative to the surface of the coupling portion.  While LEE discloses the second recess portion located at the second surface of the coupling portion proximate the circumferential surface of the drum back plate rather than the first surface proximate the center portion of the drum back plate as in claim 3, rearranging/relocating the second recess portion of LEE would produce the same and predictable results (see Rearrangement of Parts Obviousness above).
Regarding claim 7, AHN discloses wherein the width of the reinforcement portion increases based on the radial position being closer to the circumferential surface of the drum back plate (see reinforcement portion 337c in Fig. 12 of AHN),
Regarding claims 8-9, LEE discloses the claimed second recess portion above wherein the second recess portion radially extends toward the circumferential surface of the drum back plate, but LEE appears to disclose the width of the second recess portion being the same rather than varying in width as recited in claim 8.  It would have been an obvious modification to increase a width of a reinforcement rib to increase reinforcement as desired, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).  Examiner notes that it is common knowledge that an increase in rib size would result in an increase in reinforcement strength.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711